NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARIO JOEL NINA,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3803
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Nick Nazaretian,
Judge.

Mario Joel Nina, pro se.


PER CURIAM.

              Affirmed. See Brooks v. State, 969 So. 2d 238 (Fla. 2007); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Carpenter v. State, 884 So. 2d 385 (Fla. 2d

DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Allen v. State, 976

So. 2d 1189 (Fla. 5th DCA 2008); Williams v. State, 907 So. 2d 1224 (Fla. 5th DCA

2005).



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.